Friess Associates observations for clients and Brandywine Funds shareholders September 30, 2009 V’s, U’s and Double Dips, Too The Chairman of the Federal Reserve declared in mid-September that the recession is probably, even “very likely,” over – technically speaking, of course. On a practical basis, “it’s still going to feel like a very weak economy for some time.” Investors seized on the technical part of the state­ment, bidding up some of their favorite stocks of the past six months. Even American International Group, only a day from marking the first anniversary of the Fed initiating a massive bailout to avert the company’s collapse, jumped nearly 4 percent that day. As welcome as any positive economic signal might be, isn’t how the economic environment feels more important than technical assertions to the contrary? How consumers and corporations feel influences how they act. How they act determines how the economy and, by extension, the stock market perform. We conduct exhaustive research on the economy’s frontlines. Gathering insights at the grassroots level, we piece together mosaics of data points about individual companies until we develop them into actionable in­formation. We take our cues from the real world. The same is generally true of the stock market. At certain times, such as the past six months, it’s not. Maybe it will be a “V-shaped recovery,” or perhaps more of a “U.” Could be we’re in for the dreaded double-dip recession. Since we don’t recall too many experts calling the downturn at its outset in December 2007, we see little reason to pay attention to their predictions about how the next phase plays out. The challenge for us since the market low on March 9 is that many other investors are more than willing to let their best guesses and, in some cases, highest hopes for the economy guide their investment decisions. The rally that began on March 9 represented a re­versal in market sentiment that went from assuming widespread failure in the financial system to foreseeing healed credit markets and renewed economic growth. The nature of the companies that led the rally reflected this dramatic change of heart. Many companies for­merly priced to reflect impending hard times, at best, or failure, at worst, are among the market’s highest returning stocks this year thanks to their performance since the market low. Human Genome Sciences, for example, was one of the largest percentage gainers in the broad Russell 3000 Index from the market low through September 28 with a 3,336 percent return. The company hasn’t posted an annual profit since 1994. It missed June-quarter estimates by 41 percent and is expected to see its loss grow in 2010 from 2009. Companies with solid, nearer-term earnings pros­pects – the kind of companies we isolate – have been of little interest to investors versus less fundamentally sound options. Since 1956, Standard & Poor’s has assigned grades as part of its “Quality Ranking System” in an effort to convey the relative growth and stability of earn­ings and dividends among companies. They range from “A+” for the highest quality companies to “D” for the lowest. C and D-rated companies gained 134 percent this year through September 28, a return six times greater than the companies that S&P considers highest quality. During the June-quarter earnings reporting season, many companies that exceeded earnings estimates yet fell short on the revenue side were still celebrated. We’re focused on finding companies that are growing their businesses. The companies we hold also are delivering on the earnings front. About nine out of 10 (88 percent) companies in the portfolios we manage met or exceeded earnings expectations in their most recently reported quarter. Earnings quality is a key consideration for us, but that hasn’t necessarily been the case for the broader investment community. Investors so far have forgiven a lot of “one-time” events in lauding companies that showed yawning gaps between their operating earnings and earnings that conform to accounting rules. Dollar Tree (page 4) is a prime example of a company with growth that has continued unabated throughout the recession. Revenue grew 11 percent to more than $4.9 billion in the 12 months through July, a period marked by persistent contraction in the overall economy. Thanks to expansion plans that outstrip even its most growth-minded cohorts, the company is positioning itself to keep its sales momentum going.
